COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


MAPLE LEAF BAKERY, INC. AND
 MID-CENTURY INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2655-01-3                         PER CURIAM
                                              FEBRUARY 12, 2002
KAIS H. ALHASANI


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Iris W. Redmond; Midkiff, Muncie & Ross,
             P.C., on brief), for appellants.

             (Easter P. Moses, on brief), for appellee.


     Maple Leaf Bakery, Inc. and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in (1) finding that Kais H. Alhasani (claimant)

proved that he sustained an injury by accident arising out of

and in the course of his employment on April 5, 2000; (2)

denying employer's post-hearing request to rebut Dr. Dorothy

Garner's deposition testimony; and (3) finding claimant proved

that the exacerbation of his pre-existing Brucella Abortus

infection and resulting disability were compensable consequences

of his April 5, 2000 injury by accident.     Upon reviewing the

record and the parties' briefs, we conclude that this appeal is



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
without merit.    Accordingly, we summarily affirm the

commission's decision.       Rule 5A:27.

                        I.    Injury by Accident

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.       R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "In

order to carry [the] burden of proving an 'injury by accident,'

a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).    "Factual findings made by the commission will be

upheld on appeal if supported by credible evidence."        See James

v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d
487, 488 (1989).

     Claimant testified that on April 5, 2000, while at work, he

slipped on some flour on the floor and fell, while pulling a

pallet jack.    Claimant stated that he struck his lower back on

an adjacent pallet and injured his left wrist in the process.

Claimant testified that he reported the accident that day to

Mary Alice Reeves, his team leader.        He stated that she "tied

his wrist for him."    Claimant sought medical treatment the next

day with Dr. Darrell F. Powledge, an occupational medicine

physician.


                                   - 2 -
     Reeves testified that she was able to communicate with

claimant, but admitted that her ability with Arabic was "poor."

Reeves stated that on April 6, 2000, before claimant started

working, he complained that his back was hurting from work.

Reeves did not ask claimant why his back was hurting, and he did

not volunteer that information.   Reeves claimed that claimant

did not tell her he had fallen down or that he had injured his

back falling down nor did he report any injury on April 5, 2000.

She denied being asked to wrap claimant's wrist.   She admitted

that packers, such as claimant, moved pallets with jacks "all

the time" and that flour could be found on the bakery floor

"from time to time."

     Dr. Powledge's April 6, 2000 office note indicated that

claimant was evaluated for a back injury that occurred the

evening before at about 9:00 p.m., when he was pulling a heavy

pallet jack and his hands slipped off the handles causing him to

fall backwards and "[land] on his bottom."   Dr. Powledge

reported that claimant strained his left wrist, but that his

chief complaint was low back pain.    Dr. Powledge noted that

claimant, who did not speak English well, was accompanied by a

friend, who interpreted for them.

     Dr. G.E. Clapsaddle, an occupational medicine physician,

who examined claimant on April 13, 2000, recorded the following

history of the April 5, 2000 incident:   "While at work at


                              - 3 -
approximately 2100 hours on 4/5/00, [claimant] was pulling on

some boxes and fell backwards, twisting his back and falling

down."

     Dr. Sander W. Leivy, a neurosurgeon, who evaluated claimant

on April 25, 2000, noted that claimant spoke minimal English and

recorded a history of claimant's injury occurring "at work at

Maple Leaf Bakery pulling some pallets when he felt sudden onset

of low back pain with pain across the hips."

     In accepting the deputy commissioner's finding that

claimant's testimony and demeanor were credible and in ruling

that claimant proved he sustained an injury by accident arising

out of and in the course of his employment on April 5, 2000, the

commission found as follows:

          [C]laimant's accident description is
          essentially unchallenged in the record. He
          has described, with the aid of an
          interpreter, an accidental injury that
          occurred at a reasonably particular time and
          place, causing injury.

               While the medical histories recorded by
          the claimant's physicians varied somewhat in
          minute detail, taken as a whole and
          considering the obvious language barrier, we
          find they are generally consistent with the
          claimant's sworn testimony. Further, the
          employer's only witness does not refute the
          accident history. Reeves confirmed that
          workers such as the claimant always used
          pallet jacks to do the work he described,
          and further confirmed that it was not
          unusual for flour to be present on the floor
          where he worked. . . . Reeves [sic]
          testimony established that the claimant
          reported work-related back pain the day

                               - 4 -
          after it occurred. The fact that the
          claimant did not relate the specific
          mechanism of injury to Reeves means
          absolutely nothing since she admitted she
          did not ask for it. Absent some evidence
          that the claimant knew then that he was
          supposed to elaborate about his injury, we
          find no reason now to discount more detailed
          medical histories and sworn testimony he has
          given.

     Claimant's testimony, which was essentially corroborated by

the medical histories, constitutes credible evidence to support

the commission's findings.   As fact finder, the commission was

entitled to accept claimant's testimony.    It is well settled

that credibility determinations are within the fact finder's

exclusive purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).    In this instance,

the issue of whether claimant sustained an injury due to a

specific identifiable incident occurring at work on April 5,

2000 was entirely dependent upon claimant's credibility.    The

commission, in considering the medical evidence and the

testimony of the witnesses, found claimant's evidence was

sufficient to establish his claim.     "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its

own determination of the credibility of the witnesses."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).




                               - 5 -
     Because the commission's finding that claimant sustained a

specific identifiable incident resulting in a sudden mechanical

change in his body on April 5, 2000 is supported by credible

evidence, we will not disturb it on appeal.

                     II.   Rebuttal Evidence

     Employer contends the commission erred in denying it the

opportunity to introduce additional evidence from Dr. George W.

James, IV, regarding the causation of the aggravation of

claimant's Brucella infection and resulting disability, after

claimant's counsel took the post-hearing deposition of

Dr. Garner.

     In ruling that the deputy commissioner properly denied

employer's request for additional post-hearing discovery, the

commission found as follows:

               The employer was well aware, as early
          as August 2000 that it was Dr. Garner's
          opinion that the claimant's infection was
          exacerbated by the work-related accidental
          injury. We recognize, as pointed out by
          employer's counsel, that the underlying
          basis for this opinion was largely left
          unstated in her reports. Dr. Garner's
          reports state that the claimant's infection
          was exacerbated by the accident, but not how
          it was exacerbated. Nevertheless, we find
          that this has consistently remained her
          opinion, and that her more detailed
          deposition testimony is entirely consistent
          with her earlier reports.

               As noted by the Deputy Commissioner,
          the employer had ample time -- both before
          and after the hearing -- to investigate the
          basis for Dr. Garner's opinion through

                               - 6 -
          discovery. It did not do so, relying
          instead upon -- as counsel put it -- the
          "assumption" that Dr. Garner felt that
          "claimant's actual fall or injury are what
          aggravated claimant's preexisting Brucella."
          Rather than elucidate the medical basis for
          Dr. Garner's opinion through discovery prior
          to the hearing -- to formulate a proper
          defense -- the employer sought at the last
          minute to introduce a challenge to the bare
          medical records. Ironically, it appears
          that it was the late submission, of the
          employer's expert report, that prompted the
          entire post-hearing discovery process.

     We find no abuse of discretion in the commission's denial

of employer's request to introduce rebuttal evidence after

Dr. Garner's February 21, 2001 deposition.   Claimant filed his

claim on June 13, 2000, approximately seven months prior to the

December 28, 2000 hearing.    Furthermore, Dr. Garner consistently

opined, since at least August 31, 2000, that the exacerbation of

claimant's Brucella infection was causally related to the April

5, 2000 injury by accident.   Employer had ample time, prior to

the hearing, to develop evidence regarding causation and, in

fact, did so by submitting Dr. James' December 20, 2000 report

shortly before the hearing.   That report necessitated the deputy

commissioner leaving the record open for claimant to submit the

January 10, 2001 responsive report of Dr. Garner and for

employer to take Dr. Garner's deposition on February 21, 2001.

Employer was allowed ample opportunity to cross-examine

Dr. Garner at that time.   Contrary to employer's contention,

Dr. Garner did not render a new opinion regarding causation in

                                - 7 -
her deposition.   Rather, she elaborated on the opinion that she

had expressed as early as August 31, 2000.     Employer knew of

Dr. Garner's opinion long before the hearing and had opportunity

to determine the underlying basis for that opinion before the

hearing, but failed to do so.

                           III.    Causation

            "When a primary injury under the Workmen's
            Compensation Act is shown to have arisen out
            of the course of employment, every natural
            consequence that flows from the injury is
            compensable if it is a direct and natural
            result of a primary injury. . . . This
            doctrine extends the canopy of the Workmen's
            Compensation Act to the resulting injury.
            This is so because the second injury is
            treated as if it occurred in the course of
            and arising out of the employee's
            employment."

Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662, 668-69, 508
S.E.2d 335, 338 (1998) (citations omitted).    The doctrine of

compensable consequences provides that "'"where the chain of

causation from the original industrial injury to the condition

for which compensation is sought is direct, and not interrupted

by any intervening cause attributable to the employee's own

intentional conduct, then the subsequent condition should be

compensable."'"    Id. at 669, 508 S.E.2d at 338 (citations

omitted).   Moreover, "[t]he actual determination of causation is

a factual finding that will not be disturbed on appeal if there

is credible evidence to support the finding."     Ingersoll Rand

Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

                                  - 8 -
     In ruling that claimant proved the exacerbation of his

pre-existing Brucella infection and the resulting disability

constituted compensable consequences of the April 5, 2000 injury

by accident, the commission found as follows:

                Dr. Garner[, the treating infectious
           disease physician,] has maintained
           throughout her treatment of the claimant
           that his previously quiescent Brucella
           infection was aggravated or exacerbated by
           the work-related injury. She described in
           some detail the mechanism whereby this
           preexisting infection was caused to become
           symptomatic by the steroidal treatment
           administered by Dr. [Murray] Joiner --
           treatment administered to control the
           claimant's primary complaints related to
           back pain. This primary treatment was
           clearly related to the compensable injuries,
           and the flare-up of his infection flowed
           naturally and as a compensable consequence
           of such treatment. Therefore, the
           defendants are responsible for the treatment
           of this condition, and for the disability
           that resulted.

     In its role as fact finder, the commission was entitled to

weigh the medical evidence.   The commission did so and accepted

Dr. Garner's opinion, while rejecting Dr. James' contrary

opinion.   "Questions raised by conflicting medical opinions must

be decided by the commission."     Penley v. Island Creek Coal Co.,

8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).    Dr. Garner's

opinion provides credible evidence to support the commission's

finding.   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to




                                 - 9 -
support the commission's finding."    Wagner, 12 Va. App. at 894,

407 S.E.2d at 35.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                             - 10 -